IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                                  April 22, 2010 Session

TERESA LYNN STANFIELD, ET AL. v. JOHN NEBLETT, JR., M.D., ET AL.

              Direct Appeal from the Circuit Court for Madison County
                        No. C06-273    Roger A. Page, Judge


                  No. W2009-01891-COA-R3-CV - Filed July 23, 2010


This is a medical malpractice case. The jury returned a verdict, finding that the
Appellee/Doctor deviated from the standard of care, but that his deviation was not the legal
cause of the injury. Appellant contends that the trial court erred in denying her motion for
a directed verdict, erred in ruling on her objections to Appellee’s experts and the
impeachment of her experts, that she was prejudiced by the language used on the verdict
form, and that the trial court abused its discretion in allowing Appellee to make a powerpoint
presentation during opening statements and closing arguments. Finding no error, we affirm.


  Tenn. R. App. P. 3. Appeal as of Right; Judgment of the Circuit Court Affirmed

J. S TEVEN S TAFFORD, J., delivered the opinion of the Court, in which A LAN E. H IGHERS, P.J.,
W.S., and H OLLY M. K IRBY, J., joined.

Michael L. Weinman, Jackson, Tennessee, and Thomas L. Long, Collierville, Tennessee, for
the appellant, Teresa Lynn Stanfield, Individually, and on behalf of the heirs at law of Trista
Jane Greene, Deceased.

Dixie W. Cooper, Chris J. Tardio, Nashville, Tennessee, for the appellees, John Neblett, Jr.,
M.D., and West Tennessee Neurosurgical Clinic. P.C.

                                         OPINION

       On August 8, 2006, Appellant, Teresa Lynn Stanfield (“Ms. Stanfield”) filed this
action individually and on behalf of the heirs at law of her daughter, Trista Jane Greene
(“Ms. Greene”). Ms. Stanfield named Appellees, John Neblett, M.D. (“Dr. Neblett”) and
West Tennessee Neurosurgical Clinic, P.C. as defendants.1 Ms. Greene sustained head
injuries during an ATV accident, which occurred on August 29, 2005. Following the
accident, she was taken to Jackson Madison County Hospital (the “Hospital”). After being
treated and evaluated in the emergency room, Ms. Greene was admitted to the neurological
intensive care unit at the Hospital. On August 30, 2005, she was transferred to the
intermediate neurosurgical unit on the orders of Dr. Neblett and another doctor that was also
treating Ms. Greene. At some point during her stay at the hospital, Ms. Greene’s
neurological status deteriorated. It is disputed when the deterioration began. Dr. Neblett
asserts that he was not notified of the deterioration in Ms. Greene’s status until approximately
10:50 p.m on August 30, 2005. Ms. Greene died on August 31, 2005, as a result of her
neurological injuries. Ms. Stanfield asserted in her complaint that Dr. Neblett is guilty of
medical negligence for failing to properly assess and treat her daughter, for transferring her
daughter out of the intensive care unit, and for failing to timely diagnose and treat her
daughter. Also in her complaint, Ms. Stanfield asserted that the nursing staff at the hospital
“failed to appreciate [her daughter’s] changing neurological status,” which changes required
immediate attention, and “failed to take the appropriate action....and failed to immediately
notify Dr. Neblett....”

        Dr. Neblett and West Tennessee Neurological Clinic, P.C. filed an answer on January
8, 2007. In his answer, Dr. Neblett denied that he was guilty of medical negligence, stating
that he complied with the standard of care. In defense of the claims lodged against him, Dr.
Neblett averred the comparative fault of the hospital and nursing staff.2

       A jury trial began on February 23, 2009. The trial concluded on March 3, 2009. That
same day, the jury returned a verdict in favor of Dr. Neblett. According to the verdict form,
the jury found that Dr. Neblett did deviate from the standard of care, but that his deviation
was not the legal cause of Ms. Greene’s death. The trial court entered a judgment reflecting
this decision on March 24, 2009.

       On April 22, 2009, Ms. Stanfield filed a Motion for New Trial. In her motion, Ms.
Stanfield raised ten issues which she contended entitled her to a new trial. The trial court
entered an order on September 4, 2009, denying the motion.



        1
          Jackson Madison County General Hospital District, d/b/a Jackson Madison County General Hospital
was also named as a defendant. Subsequently Ms. Stanfield voluntarily dismissed the claim against the
hospital.
        2
        Dr. Neblett also asserted the defense of the comparative fault of Ms. Greene or the person
responsible for the ATV accident. Upon the motion of Ms. Stanfield, this defense was struck by the trial
court. This is not an issue on appeal.

                                                  -2-
       Ms. Stanfield filed a notice of appeal on September 11, 2009. She raises seven issues
for our review, all of which were also raised in her Motion for New Trial as required by
Tenn. R. App. P. 3(e). We restate them as follows:

1.     Whether the trial court erred in allowing Dr. Neblett’s counsel to show portions of
       what was purported to be excerpts from the trial transcript to the jury during closing
       arguments?
2.     Whether the trial court erred by denying Ms. Stanfield’s Motion for a directed verdict
       as to Dr. Neblett’s comparative fault claims?
3.     Whether the trial court erred by allowing Dr. Neblett’s experts to testify as to opinions
       not identified in their Rule 26 disclosures?
4.     Whether the language regarding causation on the verdict form was misleading and,
       therefore, caused the jury to misunderstand the required showing?
5.     Whether the trial court erred in allowing Dr. Neblett to impeach Ms. Stanfield’s
       experts through medical treatises?
6.     Whether Dr. Neblett’s experts satisfied the locality rule and were properly qualified
       to render opinions?
7.     Whether the trial court erred in allowing Dr. Neblett’s counsel to make a power point
       presentation, which included exhibiting documents that had not yet been admitted into
       evidence, during opening arguments?

                                     I. Directed Verdict

         Ms. Stanfield contends that the trial court erred in denying her motion for directed
verdict on Dr. Neblett’s comparative fault defense. A trial court's decision to grant a motion
for directed verdict involves a question of law. Underwood v. HCA Health Servs. of
Tennessee, Inc., 892 S.W.2d 423, 425 (Tenn. Ct. App. 1994). On appeal, we apply the same
standard used by the trial court when ruling on the motion initially. United Brake Sys., Inc.
v. Am. Envtl. Prot., Inc., 963 S.W.2d 749, 754 (Tenn. Ct. App. 1997). Accordingly, we do
not weigh the evidence or evaluate the credibility of witnesses. Id. (citing Underwood, 892
S.W.2d at 425). Rather, we consider all of the evidence, taking the strongest legitimate view
of it in the non-moving party's favor. Eaton v. McLain, 891 S.W.2d 587, 590 (Tenn. 1994).
The court should grant the motion, "only if, after assessing the evidence according to the
foregoing standards, it determines that reasonable minds could not differ as to the
conclusions to be drawn from the evidence." Id.

       In his answer, Dr. Neblett asserted the defense of the comparative fault of the hospital
and the nursing staff. Accordingly, Dr. Neblett bears the burden of proving comparative
fault. Banks v. Elks Club Pride of Tenn. 1102, 301 S.W.3d 214, 224 (Tenn. 2010).



                                              -3-
        After reviewing the record, we find that the trial court did not err in denying Ms.
Stanfield’s motion for a directed verdict. There is ample evidence in the record upon which
a jury could find that the nursing staff was at fault. On direct examination, as Ms.
Stanfield’s witness, Dr. Neblett testified that, based on the nurse’s notes in Ms. Greene’s
medical records around 7:00 p.m. on August 30, 2005, the nursing staff should have called
him to inform him of Ms. Greene’s status. Instead, according to Dr. Neblett, he was not
contacted until approximately 10:50 p.m. that day. He testified that the standard of care was
to rely on the nurses to call him. Dr. Marvin Rozear, one of Ms. Stanfield’s experts, testified
that based upon the Glasgow Coma score given by the nurse at 1:00 p.m. on August 30,
2005, the nurse’s notes describing Ms. Greene’s condition were inaccurate. Moreover, Dr.
Rozear testified that he expects his nurses to contact him upon a change in the mental status
of a patient, and that, had the nurses contacted Dr. Neblett and had he responded
appropriately, the outcome would have differed. Dr. Isabelle Richmond, also one of Ms.
Stanfield’s experts, testified that the August 30, 2005, 1:00 p.m. nurse’s notes and the
Gaslgow Coma Score given by the nurse at 1:00 p.m. are inconsistent, implying that the
nurse erred. Dr. Richmond also testified that the nurse did not notify Dr. Neblett at 4:15 p.m.
when she documented that Ms. Green was holding her head and groaning, and that, had Dr.
Neblett been notified and had he come to the hospital, Ms. Green would have survived. Dr.
Richmond testified that she was familiar with nursing protocols and when a doctor should
be notified. Dr. Arthur Daus, another expert for Ms. Stanfield, also testified that it was
reasonable for Dr. Neblett to expect a call from the nurses when Ms. Greene’s status
changed. Dr. Owen Samuels, an expert for Dr. Neblett, testified that the standard of care
required the nurses to communicate any changes to Dr. Neblett and that they failed to contact
him at 7:00 p.m. on August 30, 2005, after documenting dramatic changes. Finally, the nurse
that was on duty the night of August 30, 2005, and who actually treated Ms. Greene, testified
that she knew that the standard of care required her to call Dr. Neblett upon a change in the
mental status of a patient. She testified that she was not entirely sure that Ms. Greene had
undergone a significant change, but instead of contacting Dr. Neblett as she knew she should,
she consulted with other nurses. Finding sufficient evidence in the record, we affirm the trial
court’s denial of Ms. Stanfield’s motion for a directed verdict.

                                         II. Experts

        Decisions regarding the admissibility of evidence rest within the sound discretion of
the trial court. Otis v. Cambridge Mut. Fire Ins. Co., 850 S.W.2d 439, 442 (Tenn. 1992).
Accordingly, we review the trial court’s decisions under an abuse of discretion standard.
State Dep’t of Transp. v. Veglio, 786 S.W.2d 944, 948 (Tenn. Ct. App. 1989). The abuse
of discretion standard requires us to consider “(1) whether the decision has a sufficient
evidentiary foundation, (2) whether the trial court correctly identified and properly applied
the appropriate legal principles, and (3) whether the decision is within the range of

                                              -4-
acceptable alternatives.” State ex rel. Vaughn v. Kaatrude, 21 S.W.3d 244, 248 (Tenn. Ct.
App. 2000). “While we will set aside a discretionary decision if it rests on an inadequate
evidentiary foundation or if it is contrary to the governing law, we will not substitute our
judgment for that of the trial court merely because we might have chosen another
alternative.” Id. If this Court finds error, we will only set aside the final judgement upon a
finding that the error “more probably than not affected the judgment or would result in
prejudice to the judicial process.” Tenn. R. App. P. 36(b).

                                         A. Dr. Neblett’s Experts

                                          i. Rule 26 Disclosures

       Ms. Stanfield submits on appeal that the trial court erred in allowing Dr. Neblett’s
experts to testify regarding opinions not provided in their Rule 26 disclosures.3 Pursuant to
Rule 37.03 of the Tennessee Rules of Civil Procedure, the trial court may exclude an expert’s
testimony when the opposing party asserts that the expert did not disclose an opinion in his
or her Rule 26 expert disclosures. “Exclusion is proper only if the disclosures failed to give
the opposing side reasonable notice of the opinions such that, without exclusion, there would
be unfair surprise or trial by ambush.” Watkins v. Affiliated Internists, P.C., No. M2008-
01205-COA-R3-CV, 2009 WL 5173716, *20 (Tenn. Ct. App. Dec. 29, 2009)(citations
omitted). The decision to exclude an expert’s testimony under Rule 37.03 rests within the
sound discretion of the trial court and will not be overturned absent an abuse of that
discretion. Id.

        According to Ms. Stanfield, the trial court erred in allowing Dr. Neblett’s experts to
testify about the actions of the nurses, specifically their failure to notify Dr. Neblett as these
opinions were not previously disclosed. Also, Ms. Stanfield argues that the trial court erred


       3
           Tennessee Rule of Civil Procedure 26.02 provides in pertinent part:

                  4) Trial Preparation: Experts. Discovery of facts known and opinions held
                  by experts, otherwise discoverable under the provisions of subdivision (1)
                  of this rule and acquired or developed in anticipation of litigation or for
                  trial, may be obtained only as follows:

                  (A)(i) A party may through interrogatories require any other party to
                  identify each person whom the other party expects to call as an expert
                  witness at trial, to state the subject matter on which the expert is expected
                  to testify, and to state the substance of the facts and opinions to which the
                  expert is expected to testify and a summary of the grounds for each opinion.


                                                      -5-
in allowing Dr. Neblett’s expert, Dr. Owen Samuels, to testify as to a newly formed opinion
on Ms. Greene’s transfer summary. Prior to trial, Ms. Stanfield filed a motion in limine
requesting that the trial court limit Dr. Neblett’s experts’ testimonies to only those opinions
provided in the Rule 26 disclosures. By order entered May 14, 2009, the trial court granted
the motion in that the “experts [would] be required by the [trial] court to testify consistent
with their Rule 26 disclosures.” At the pretrial hearing, the trial court specifically stated that
the experts would not be required to testify from their report. However, the trial court held
that the experts would not be allowed to offer new opinions, but could respond to criticisms
made by Ms. Stanfield’s experts.

        Ms. Stanfield, in her brief, only specifically objects to the testimony of Dr. Owen
Samuels. After reviewing Dr. Neblett’s expert disclosures, this Court finds that the
testimony of the experts as to the actions of the nursing staff was adequately disclosed. The
supplemental disclosure for Dr. Samuels specifically states that the nurses were required to
notify Dr. Neblett when Ms. Greene’s Glasgow Coma Score dropped from a score of thirteen
to a score of nine. Also, two other disclosed experts indicated in their Rule 26 disclosures
that they had criticisms of the failure of the nursing staff to notify Dr. Neblett. Accordingly,
any testimony regarding the actions of the nursing staff was not outside the scope of Dr.
Neblett’s Rule 26 disclosures.

        Further, after reviewing the record, this Court finds that the testimony of Dr. Neblett’s
experts, regarding the actions of the nurses and the expectations Dr. Neblett should have of
the nurses, and the testimony regarding the transfer summary were responses to criticisms
made by Ms. Stanfield’s experts. While not required, Dr. Neblett’s Rule 26 disclosure
specifically states that “[t]he experts disclosed above may be called upon to respond to
specific criticisms levied by the experts disclosed by [Ms. Stanfield] or to specific testimony
elicited from other witnesses at trial.” On direct examination of Dr. Neblett, Ms. Stanfield
made an issue of the nurses’ duty, without specific orders, to contact Dr. Neblett upon a
change in the mental status of a patient. Further, with regard to the action of the nurses, Ms.
Stanfield’s expert, Dr. Isabella Richmond, in response to a question asked by Ms. Stanfield’s
counsel, testified that the nurse’s 1:00 p.m. notes were inconsistent and indicated error. Ms.
Stanfield’s expert, Dr. Arthur Daus, also indicated on direct examination that the nurses may
have erred in their assessment of Ms. Greene at 1:00 p.m. As to the transfer summary, Ms.
Stanfield’s expert, Dr. Marvin Rozear, testified that, upon being notified of Ms. Greene’s
transfer from the intensive care unit to the floor, Dr. Neblett should have asked about the
condition of the patient. Dr. Rozear testified that, based upon the notes regarding Ms.
Greene’s status in the transfer summary, Dr. Neblett should not have allowed her to be
transferred. Dr. Rozear based his belief that Dr. Neblett was notified of the transfer on the
notations contained in the transfer summary.



                                               -6-
       The rules of discovery exist, in part, to prevent “trial by ambush.” Austin v. City of
Memphis, 684 S.W.2d 624, 632 (Tenn. Ct. App. 1984). Expert testimony should only be
excluded when there would be “unfair surprise or trial by ambush.” Watkins v. Affiliated
Internists, P.C., 2009 WL 5173716 at*20. Based on Ms. Stanfield’s examination of her own
experts, it is obvious to this Court that she was aware that the actions by the nurses, as well
as the transfer summary, were an issue. Consequently, we do not find that the trial court
abused its discretion in allowing Dr. Neblett’s experts to testify on these issues.

                                       ii.Qualifications

       At trial, there were numerous objections to the qualifications of each party’s experts.
Ms. Stanfield contends that Dr. Neblett’s experts were not properly qualified to testify as
experts. The determination of the admissibility, qualifications, and competency of expert
testimony lies within the sound discretion of the trial court. Taylor ex rel. Gneiwek v.
Jackson-Madison County Gen. Hosp. Dist., 231 S.W.3d 361, 365 (Tenn. Ct. App. 2006).
Accordingly, we review the admissibility of expert testimony under an abuse of discretion
standard. Wilson v. Patterson, 73 S.W.3d 95, 102 (Tenn. Ct. App. 2001).

        Ms. Stanfield first submits that neither Dr. Manuel Weiss, Dr. Richard Miller, nor Dr.
Owen Samuels qualified as experts. It is unclear from the arguments in the brief whether Ms.
Stanfield is raising an issue with the contiguous state rule or the locality requirement. The
contiguous state rule is found in Tennessee Code Annotated § 29-26-115(b). Based on the
contiguous state rule, to testify as an expert in a medical malpractice case, the expert must
(1) have been licensed to practice in Tennessee or a contiguous bordering state, a profession
which would make the testimony relevant and (2) have actually practiced the profession in
Tennessee or a contiguous bordering state in the year preceding the date of the alleged injury.
Tenn. Code. Ann. § 29-26-115(b). After reviewing the record, we find that all of Dr.
Neblett’s experts met the contiguous state rule. Dr. Samuels was a licensed and practicing
physician in Georgia in 2005 and at the time of trial, and was board certified in neurology.
Dr. Miller is a surgeon who specializes in trauma. He was the medical director of the trauma
unit at Vanderbilt University Medical Center in Tennessee in 2005 and at the time of trial.
He was certified under Advanced Trauma Life Support (“ATLS”) and was licensed in
Tennessee in 2005 and at the time of the trial. Dr. Weiss is a neurosurgeon who was licensed
and practicing in Tennessee at the time of trial and in 2005. Consequently, this Court finds
that all of Dr. Neblett’s experts met the statutory locality requirement.

       From Ms. Stanfield’s brief it appears that she may be confusing the contiguous state
rule with the locality requirement. The contiguous state rule and the locality requirement are
two separate requirements. The locality requirement is found in Tennessee Code Annotated
§ 29-26-115(a) and requires that the testifying expert be familiar with the standard of care

                                              -7-
required of the profession and speciality of the defendant in the community in which the
defendant practiced or a similar community.

       To testify as a medical expert, “[e]xpert witnesses may not simply assert their
familiarity with the standard of professional care in the defendant's community without
indicating the basis for their familiarity.” Williams v. Baptist Memorial Hosp., 193 S.W.3d
545, 553 (Tenn. 2006)(citations omitted). The burden of demonstrating that the expert is
qualified is on the party proffering the testimony. Carpenter v. Keppler, 205 S.W.3d 474,
783 (Tenn. Ct App. 2006). “The expert must present facts demonstrating how he or she has
knowledge of the applicable standard of professional care either in the community in which
the defendant physician practices or in a similar community.” Kenyon v. Handal, 122
S.W.3d 743, 762 (Tenn. Ct. App. 2003). This Court has previously rejected a national
standard of care and even a state-wide standard of care. Id. (citations omitted). An expert
need not be able to recite all of the medical statistics of a community. Ledford v. Moskovitz,
742 S.W.2d 645, 648 (Tenn. Ct. App. 1987). However, “a complete lack of knowledge
concerning a community’s medical resources would be contrary to knowledge of the required
standard of care. Mabon v. Jackson-Madison County General Hospital, 968 S.W.2d 826,
831 (Tenn. Ct. App. 1997). “[A] reasonable basis for an experts knowledge of the medical
community in question could consist of information such as the size, location and presence
of teaching hospitals in the community. Carpenter, 205 S.W.3d at 478 (citing Sandlin v.
University Medical Center, No. M2001-00679-COA-R3-CV, 2002 WL 167716, at *6 (Tenn.
Ct. App. July 25, 2002)). We review the trial court’s decision on whether the expert
presented sufficient facts to demonstrate that he or she is familiar with the standard of care
of the community in which the defendant practices or a similar community under an abuse
of discretion standard. Id. at 759. We will not overturn the trial court’s decision merely
because reasonable minds could reach a different conclusion. Eldridge v. Eldridge, 42
S.W.3d 82, 85 (Tenn. 2001).

        Our Supreme Court has had several opportunities to review and discuss a trial court’s
decision on whether an expert has knowledge of the standard of care in the defendant’s
community or a similar community. In Stovall v. Clarke, 113 S.W.3d 715 (Tenn. 2003), our
Supreme Court affirmed a trial court’s determination that the expert had knowledge of the
appropriate standard of care. In affirming the trial court, the Stovall court noted that unlike
other cases the expert at issue did not rely on a national standard or equate the state standard
to a national one, nor did the expert simply make a vague conclusory statement that he had
knowledge of the appropriate standard of care. Id. at 723. Instead, as discussed in Stovall,
the expert testified that he had never practiced in Tennessee, but had reviewed twenty
medical charts from Tennessee, testified in three other cases in Tennessee and had reviewed
statistical information about the medical community, including the number of medical
specialists and resources available. Id. The Stovall Court distinguished its case from

                                              -8-
Robinson v. Le Corps, 83 S.W.3d 718 (Tenn. 2002), in which the court held that the expert
did not provide sufficient support for his assertion that he was familiar with the appropriate
standard of care. Id. In Robinson, the court noted that expert merely testified that the
standard of care “would be expected” to be the same as the national standard of care.
Robinson, 83 S.W.3d at 724. Moreover, the Robinson expert provided no basis whatsoever
for assertion of knowledge of the standard of care or why he thought Nashville and his
community were similar. Id.

        This Court has also reviewed a trial court’s decision on whether an expert has
knowledge of the standard of care in the defendant’s community or a similar community on
numerous occasions. We affirmed the trial court’s decision to exclude an expert’s testimony
in Ayers v. Rutherford Hosp. Inc, 689 S.W.2d 155 (Tenn. Ct. App. 1984). In Ayers, the
expert at issue testified to a national standard of care. Id. at 162-63. Further, the expert did
not know where Murfreesboro- the defendant’s community- was located, whether it was a
big or small town, any physicians in Murfreesboro, where the defendants trained or the size
of the hospital at issue. Id. at 163. In Mabon, we again found that an expert was not familiar
with the appropriate standard of care and therefore could not testify. Mabon, 968 S.W.2d at
831. The Mabon expert indicated in his testimony that he believed there was a national
standard of care. More importantly, the expert did not know the population of the city at
issue, the number of hospitals in the city, whether there were any colleges, universities or
medical schools in the city, how many specialities were represented in the city, how many
doctors where in the area, and that he had not treated anyone from the city or reviewed any
medical records from the city. Id . In Kenyon, we again found that the expert did not have
the required knowledge of an appropriate standard of care. Kenyon, 122 S.W.3d at 762. The
expert stated that the state standard of care was the same as his state’s standard, indicating
that he relied on a statewide standard of care. Id. Also, the expert provided no basis for his
assertion that he was familiar with the standard of care or his assertion that the communities
were similar. Id.

        We have reviewed the testimony of each of Dr. Neblett’s experts. After our review,
we find that, based on the case law of this State, Ms. Stanfield has not demonstrated that the
trial court abused its discretion in finding that Dr. Neblett’s experts had sufficient knowledge
of the standard of care of Dr. Neblett’s community or a similar community.

       Dr. Samuels is a physician licensed in Georgia, board certified in neurology, and at
the time of trial, he was serving as the director of neurological care at Emory University
School of Medicine. Dr. Samuels admitted that he does not treat patients in Tennessee, but
had spoken at Vanderbilt Medical School several times. Dr. Samuels stated that he knew the
hospital at issue had about six hundred beds, making it a large hospital, and that it had
multiple sub-specialities, an active neurosurgery service, five or six neurosurgeons, and a

                                              -9-
large catchment4 area of five hundred thousand people. He testified that this was similar to
Emory, the hospital he practiced at. He explained that the hospital in Jackson has a full scope
trauma service. According to Dr. Samuels, the level of trauma service and the intensive care
unit for head trauma at the Jackson hospital is similar to Emory. Dr. Samuels carefully
explained the equipment and services available at the hospital in question. He explained that
all of the medical specialities needed for the treatment of an injury like Ms. Greene’s are
available in Jackson. He further explained that this is similar to Emory. Dr. Samuels
testified that the hospital had a neurological intensive care unit and a neurology floor, active
operating rooms capable of doing whatever needed to be done, and a “full gamut” of
radiological services. He testified that these factors make the hospital similar to Emory. Dr.
Samuels expressed that he understood the nursing flow sheets, methods of monitoring and
treatment modalities used at the hospital in question. According to Dr. Samuels, the nursing
flow sheets used at the hospital are similar to the ones he uses at Emory. He testified that the
monitoring of Ms. Greene, as evident from the medical records, is similar to the method of
monitoring provided at Emory. Dr. Samuels testified that there were two hospitals in
Jackson, with about three hundred doctors. He further testified that the hospital at issue and
Emory are similar as far as the treatment of closed head injuries like Ms. Greene’s. On cross
examination he admitted that Jackson and Atlanta are not similar communities. However,
on re-direct examination, Dr. Samuels testified that the medical communities are similar.

        As in Stovall, Dr. Samuels provided sufficient support for his assertion that he was
familiar with the standard of care of a similar medical community. He did not simply make
a bare assertion without providing the court with support for his assertion. He had detailed
knowledge of the hospitals and medical facilities in Jackson, making him aware of the
resources available in the area. We recognize that merely speaking at a medical school in
the same state does not alone indicate that an expert is familiar with the standard of care of
the defendant’s medical community. However, Dr. Samuels testified that he was familiar
with the hospital at issue from reading about the medical community. He reviewed Ms.
Greene’s medical records and testified that they were similar to those used in his hospital,
indicating to this Court that he had a sufficient understanding and experience with the
standard of care expected in Jackson. We recognize that Ms. Stanfield was not provided the
opportunity to voir dire Dr. Samuels. However, Ms. Stanfield was allowed to fully cross
examine Dr. Samuels. Other than a single question comparing Jackson and Atlanta, Ms.
Stanfield did not attempt to question Dr. Samuels on his knowledge of the standard of care.
It is not within the province of this Court to assume facts about the hospitals or communities
discussed when such does not appear within the record. State Dept. Of Children Servs. v.
D.W.J., No. E2004-0286-COA-R3-PT, 2005 WL 1528367, at *4 (June 29, 2005). Based
upon the record in this case, we find that the trial court did not abuse its discretion in holding

       4
           Catchment refers to the area which the hospital being described treats the medical issues that arise.

                                                      -10-
that Dr. Samuels provided sufficient facts to support his assertion that he was familiar with
the standard of care in a community similar to Dr. Neblett’s.

        Dr. Miller testified that he was the medical director of the trauma unit at Vanderbilt
University Medical Center in Nashville.5 He testified that he was certified to teach the ATLS
course in his region. Dr. Miller testified that he was familiar with the medical community
in Jackson and the standard of care for a patient with an injury like Ms. Greene’s at the
Jackson hospital in 2005. His familiarity with Jackson comes in part because he treats
patients referred from that area and also because he is actively involved in the trauma system
for the State. He testified that the City of Jackson had a population of about sixty thousand
and the area had a population of about one-hundred-and-forty thousand. He testified that he
often interacts with physicians in Jackson when discussing whether to transfer a patient to
Nashville. He testified that there are two hospitals in Jackson and that the hospital at issue
has approximately six hundred beds. Dr. Miller testified that the hospital has a neurological
intensive care unit and also a step-down unit on the same floor. He testified that he was
familiar with the standard of care for the treatment of a patient like Ms. Green at Vanderbilt,
and that the standard of care was similar to the standard of care in Jackson. He then directly
testified that he was familiar with the standard of care in Jackson.

        Dr. Miller also provided sufficient support for his assertion that he was familiar with
the standard of care in Jackson and similar communities. He did not simply make a bare
assertion, but instead provided the trial court with an adequate basis for his assertion that he
was familiar with the standard of care in Jackson. He testified that he is involved in the
trauma system throughout the State, which includes working with patients and doctors in
Jackson. He teaches the ATLS course in the region, which includes Jackson, demonstrating
his knowledge of the standard of care expected of doctors treating trauma patients such as
Ms. Greene in Jackson. He has also treated patients referred from Jackson, indicating his
knowledge of what to expect from doctors in that area. Further, unlike the experts in Ayers
and Mabon, he had detailed knowledge of Jackson and the medical resources available in
Jackson, indicating knowledge of the level of care which could be expected in that
community. Further, Ms. Stanfield did not cross examine Dr. Miller on his assertion that he
was familiar with the standard of care in Jackson. Based upon the record in this case, we find
that the trial court did not abuse its discretion holding that Dr. Miller provided sufficient facts
to support his assertion that he was familiar with the standard of care in Jackson.

      Dr. Weiss testified that he was a neurosurgeon currently practicing at several hospitals
in Nashville, Tennessee. Dr Weiss testified that he was familiar with the standard of care in
Jackson. He said that he had treated patients referred from communities like Jackson. He

       5
           Dr. Miller’s testimony was presented to the jury through a video-taped deposition.

                                                    -11-
expressed knowledge of numerous details about the hospital at issue in Jackson; specifically,
that it had six or seven hundred beds, had a catchment of about five hundred thousand
patients, had six practicing neurosurgeons, had both a neurological floor and intensive care
unit, had about twenty operating rooms, and CT scans were readily available. Dr. Weiss also
testified about the treatment modalities and nursing flow sheets used by the hospital in
Jackson. He further testified that the hospital in Jackson practiced differential diagnosis. He
testified that he knew Jackson had a population of about sixty or seventy thousand people and
that there were two hospitals in Jackson. Dr. Weiss testified that he was familiar with the
standard of care that would apply to a neurosurgeon like Dr. Neblett in the care of a patient
like Ms. Greene in 2005.

         Finally, we find that Dr. Weiss also provided sufficient support for his assertion that
he was familiar with the standard of care in Jackson. Like the other experts, he also did not
simply make a bare assertion of familiarity without providing the court with a basis for his
assertion. Like Dr. Miller, Dr. Weiss has treated patients referred from Jackson, indicating
his knowledge of the standard of care to be expected from physicians in Jackson. He also
demonstrated a detailed knowledge of Jackson and the medical facilities and resources
available in that community, which would affect the standard of care to be expected. He also
testified about the resources available, the treatment modalities and method of diagnosis,
indicating an understanding and experience with the level of care provided in Jackson.
Further, Ms. Stanfield did not cross examine Dr. Weiss on his assertion that he was familiar
with the standard of care in Jackson. Based upon the record in this case, we find that the trial
court did not abuse its discretion in holding that Dr. Weiss provided sufficient facts to
support his assertion that he was familiar with the standard of care in Jackson.

        Ms. Stanfield also contends that neither Dr. Miller nor Dr. Samuels were qualified to
testify about the standard of care of a neurosurgeon. Tennessee Code Annotated §29-26-
115(b) requires that the expert be licensed in a profession or specialty which makes the
testimony relevant. There is no requirement that the expert be licensed in the same
profession or speciality as the defendant. See Bravo v. Sumner Reg’l Health Sys., Inc., 148
S.W.3d 357, 365 (Tenn. Ct. App. 2003)(citing Tenn. Code. Ann. § 29-26-115(b); and
Ledford v. Moskowitz, 742 S.W.2d 645, 647 (Tenn. Ct. App. 1987)).

        At the time of trial, Dr. Samuels was board certified in neurology, and was serving as
the director of neurological care at Emory University School of Medicine. He testified that,
as part of his position, he trains neurologists and neurosurgeons in the care of acute brain
injuries. Also, as part of his position, he is in charge of the intensive care unit at Emory,
overseeing the nursing staff and other doctors. He testified that he treats patients in the area
of neurocritical care, which includes neurology and neurosurgery. Clearly, Dr. Samuels
testimony is relevant to Dr. Neblett’s care of Ms. Greene and Dr. Neblett’s expectations of

                                              -12-
the nursing staff.

        Dr. Miller, at the time of trial, was the medical director of the trauma unit at
Vanderbilt University Medical Center. He was board certified in both general surgery and
surgical critical care. He teaches the ATLS course dealing with the treatment of critical
patients. In his practice, he is responsible with the overall care of a patient and consults daily
with the neurosurgeons. He is often involved in the decision to transfer a patient, with a head
injury similar to Ms. Greene’s, from the intensive care unit to the floor. His job involves
reading and interpreting a patient’s CT scans, and developing a course of treatment. Clearly,
Dr. Miller’s testimony is relevant to the issues in this case; specifically, the allegations by
Ms. Stanfield that Dr. Neblett deviated from the standard of care in transferring Ms. Greene
out of the intensive care unit and that he did not properly read the CT scans.

                                      iii. Harmless Error

        Even if we assume arguendo that the trial court erred either in its decision allowing
the experts to testify in light of their Rule 26 disclosures or in finding that the experts were
qualified to testify, based upon the findings of the jury, any error would be harmless. This
court will only set aside a final judgment upon finding that the error “more probably than not
affected the judgment or would result in prejudice to the judicial process.” Tenn. R. App. P.
36(b). The jury found that Dr. Neblett deviated from the standard of care. However, the jury
also found that Dr. Neblett’s deviation was not the legal cause of Ms. Greene’s death. Even
if we were to exclude the testimony of Dr. Samuels, Dr. Miller and Dr. Weiss, there is ample
evidence in the record from which the jury could conclude that Dr. Neblett’s deviation was
not the legal cause of Ms. Greene’s death. Dr. Neblett himself testified that the nursing staff
should have contacted him earlier, and that this was a violation of their duty. Dr. Marvin
Rozear, Ms. Stanfield’s expert testified as to the inaccuracies in the nurse’s notes. Moreover,
Dr. Rozear testified that the nurses had a duty to contact Dr. Neblett, and had they done so
the outcome would have been different. Dr. Isabelle Richmond, another expert for Ms.
Stanfield, testified that the nurses erred in making notes in Ms. Greene’s medical records.
She further testified that the nursing staff should have contacted Dr. Neblett earlier and had
they done so, Ms. Greene would have survived. Finally, the nurse treating Ms. Greene the
night of her death testified that she knew that the standard of care required her to contact Dr.
Neblett, and she did not do so. Based upon this testimony, the jury could conclude that Dr.
Neblett’s deviation from the standard of care was not the legal cause of Ms. Greene’s death.

       Moreover, the only substantive difference between the testimony of Ms. Stanfield’s
experts and the testimony of Dr. Neblett’s experts was on the issue of whether Dr. Neblett
deviated from the standard of care. Dr. Neblett’s experts testified that he did not deviate
while Ms. Stanfield’s experts testified that he did deviate. As previously stated, the jury

                                              -13-
found that Dr. Neblett did deviate from the standard of care. The jury, however, found that
his deviation was not the legal cause of Ms. Greene’s death, as testified to by Ms. Stanfield’s
own experts, and the treating nurse. Consequently, any error in allowing Dr. Neblett’s experts
to testify would be harmless.

                                 B. Ms. Stanfield’s Experts

       Ms. Stanfield submits that the trial court erred in allowing Dr. Neblett’s counsel to
impeach her experts through the use of certain medical treatises. Specifically, Ms. Stanfield
contends that Dr. Neblett should not have been allowed to question Dr. Richmond regarding
the eighth edition of the ATLS Guidelines, as that edition was not in effect at the time of Ms.
Greene’s death and Dr. Richmond had just received that edition. Also, Ms. Stanfield
contends that Dr. Neblett should not have been allowed to question Dr. Rozear regarding
medical literature that had not been properly authenticated.

       Tennessee Rule of Evidence 618 provides:

              Impeachment of expert by learned treatises.

              To the extent called to the attention of an expert witness upon
              cross-examination or relied upon by the witness in direct
              examination, statements contained in published treatises,
              periodicals, or pamphlets on a subject of history, medicine, or
              other science or art, established as a reliable authority by the
              testimony or admission of the witness, by other expert
              testimony, or by judicial notice, may be used to impeach the
              expert witness's credibility but may not be received as
              substantive evidence.

       On cross examination, counsel for Dr. Neblett questioned Dr. Richmond about the
Glasgow Coma Scores as described in the ATLS guidelines. Dr. Richmond testified that
ATLS was a reliable source and that she uses the ATLS guidelines for instructing physicians
on how to treat cases like Ms. Greene’s. Therefore, the requirement that the treatises be
established as reliable was met. Also, Rule 618 does not contain a temporal requirement;
moreover, we have neither been provided with, nor found any authority requiring that the
publication be in effect at the time of the case. Even if there was such a requirement, Dr.
Richmond admitted in her trial testimony that, while the seventh edition of the ATLS
guidelines was used at the time of Ms. Greene’s death, there was very little change between
the seventh and eighth editions. At trial, Dr. Richmond asserted that she had not yet
reviewed the eighth edition, but she testified at her deposition that there were no material

                                             -14-
changes between the two editions. Consequently, we cannot find that the trial court erred in
allowing Dr. Richmond to be questioned on the eighth edition of the ATLS guidelines.

        Moreover, any error, if any, was harmless. The line of questioning involving the
ATLS Guidelines concerned the question of whether a Glasgow Coma Score of thirteen
indicated a minor head injury, as stated in the eighth edition, or a moderate head injury. Dr.
Richmond admitted that, even if a score of thirteen indicated a moderate head injury, as
opposed to a minor injury, there was a ninety percent chance of recovery. Based on the
jury’s finding that Dr. Neblett’s deviation from the standard of care was not the legal cause
of Ms. Greene’s death, we cannot say that this questioning “more probably than not affected
the judgment or would result in prejudice to the judicial process.” Tenn. R. App. P. 36(b).
Therefore, any error by the trial court in allowing this type of questioning was harmless.

       Ms. Stanfield also submits that the trial court erred in allowing Dr. Rozear to be
questioned on medical literature that had not properly been established as reliable. In cross
examining Dr. Rozear, counsel for Dr. Neblett asked him about literature on the use of
Mannitol6 and steroids to treat patients. Counsel did not refer to specific literature or attempt
to read any literature. Counsel simply asked about the existence of literature that
contradicted Dr. Rozear’s opinions that Mannitol or steroids should have been ordered. Dr.
Rozear admitted, upon questioning, that there was literature in existence opposing the use
of steroids and Mannitol.

       As previously stated by this Court:

                  [O]nce an expert has given an opinion, he or she may be
                  vigorously cross-examined to undermine the evidentiary weight
                  of the opinion. Brown v. Crown Equip. Co., 181 S.W.3d 268,
                  275 (Tenn. 2005); Johnson v. John Hancock Funds, 217
S.W.3d 414, 426 (Tenn. Ct. App. 2006). Opposing counsel
                  should be given broad latitude in their cross-examination. State
                  v. Farner, 66 S.W.3d 188, 208 (Tenn. 2001); McDaniel v. CSX
                  Transp., Inc., 955 S.W.2d 257, 265 (Tenn. 1997). Thus, cross-
                  examination may be used to require an expert to disclose and
                  explain the facts or data upon which his or her opinion is based.
                  Tenn. R. Evid. 705; State v. Thacker, 164 S.W.3d 208, 228
                  (Tenn. 2005). Just as an expert may be cross-examined
                  regarding the facts or data he or she considered, an expert may
                  be also cross-examined regarding the facts or data that he or she

       6
           Mannitol is a prescription drug which may be used to treat head injuries.

                                                    -15-
              did not consider and the reasons for not considering these facts
              or data.

Duran v. Hyundai Motor Am., Inc., 271S.W.3d 178, 197-198 (Tenn. Ct. App. 2008). In this
case, counsel was not attempting to use a medical treatise to impeach Dr. Rozear as allowed
by Tenn. R. Evid. 618 and suggested by Ms. Stanfield. Instead, counsel was cross-examining
Dr. Rozear regarding her opinion that Dr. Neblett should have prescribed Mannitol or
steroids to treat Ms. Greene. Accordingly, it was entirely appropriate for counsel to ask
about the existence of, and Dr. Rozear’s knowledge of, literature supporting opinions
contrary to those of Dr. Rozear. Therefore, we find that the trial court did not abuse its
discretion in allowing this line of questioning.

        Ms. Stanfield also contends that the trial court erred in allowing counsel to question
another expert on the ATLS Guidelines and to display, during questioning, a portion of the
guidelines to the jury on a projection screen. While cross examining Dr. Arthur Daus,
counsel for Dr. Neblett placed a page from the ATLS Guidelines on an projection screen so
that the jury could read it. Dr. Daus is certified in ATLS and admitted, along with Dr.
Richmond, that the ATLS Guidelines were reliable. No copy of the page displayed appears
in the record for this Court to examine. From the transcript, it appears that the page
displayed was from the eighth edition of the ATLS Guidelines. As discussed above, it was
not error to allow questioning based on the eighth edition. Further, this Court finds that the
trial court did not abuse its discretion in allowing the page to be displayed to the jury. The
page was never actually read to the jury, nor was it admitted into evidence. Its display was
merely an aid used by counsel in questioning Dr. Daus. We have neither been provided with,
nor have we found, any authority to indicate that such display was improper. Accordingly,
this Court cannot find that the trial court abused its discretion in allowing Dr. Neblett’s
counsel to display text of the ATLS Guidelines, which was established as reliable by at least
two witnesses.

                                     III. Verdict Form


      Ms. Stanfield also contends that language used in the Verdict Form was misleading
and caused the jury to misunderstand her required showing. The question at issue on the
Verdict Form provided:

              2. If you find that Dr. Neblett deviated from the recognized
              standard of professional practice required of a neurosurgeon
              practicing in Jackson, Tennessee or a similar community in 2005
              in his treatment of Ms. Greene, was that deviation a legal cause

                                             -16-
               of Ms. Greene’s death which would not otherwise have
               occurred? (The Plaintiff has the burden of proof on this issue).

At trial, Ms. Stanfield requested that the trial court use the phrase “cause or contributed to,”
and objected to the use of “legal cause.” According to Ms. Stanfield, the term “legal cause”
implied to the jury that Dr. Neblett had to be the sole cause of Ms. Greene’s death.

        Rule 49.01 of the Tennessee Rules of Civil Procedure affords the trial court wide
latitude to use a special verdict form as it deems appropriate. This Court reviews a trial
court’s verdict form under the same standard upon which we review the trial court’s jury
instructions. Jordan v. CSX Transp., Inc, No. M1999-01415-COA-R3-CV, 2001 WL
378555, *9 (Tenn. Ct. App. April 17, 2001). “The determination of whether jury instructions
were proper is a question of law and therefore, our standard of review is de novo with no
presumption of correctness.”             Owens v. Methodist Health Care Sys., No.
02A019704CV00089, 1999 WL 360562, *2 (Tenn. Ct. App. June 7, 1999)( citing Solomon
v. First Am. Nat'l Bank, 774 S.W.2d 935, 940 (Tenn. App. 1989)). We review the jury
charge in its entirety to determine whether the trial court erred. City of Johnson City v.
Outdoor West, Inc., 947 S.W.2d 855, 857 (Tenn. Ct. App. 1996)(citations omitted). This
court will not invalidate the trial court’s jury instructions as long as the legal issues involved
are fairly defined and they do not mislead the jury. Hunter v. Burke, 958 S.W.2d 751, 756
(Tenn. Ct. App. 1997). Inconsistencies between the verdict form and the instructions may
be misleading to the jury. Jordan, 2001 WL 378555 at *9 (citations omitted).

       In instructing the jury, the trial court stated:

                      A person or entity is at fault if you find that the person or
               entity was negligent and that the negligence was a cause in fact
               and legal cause of the injury or damage for which a claim is
               made.

                      Fault has two parts: negligence and causation.

               *                                  *                           *

                      The second part of fault is causation.

                      Causation has two components: (A) causation in fact and
               (b) legal cause.

               *                             *                                    *

                                                 -17-
                      Two requirements must be met to determine whether a
              person or entity’s negligent acts or omissions were a legal cause
              of the injury or damage.

              1. The conduct must have been a substantial factor in bringing
              about the harm being complained of; and

              2. The harm giving rise to the action could have been reasonably
              foreseen or anticipated by a person of ordinary intelligence and
              prudence.

                      To be a legal cause of an injury there is no requirement
              that the cause be the only cause, the last act, or the one nearest
              to the injury, so long as it is a substantial factor in producing the
              injury or damage.

              *                          *                           *
                    A single injury can be caused by the negligent acts or
              omissions of one or more persons or entities.

                      If you find that a person or entity was negligent and that
              the negligence was a cause in fact and also a legal cause of the
              injury or damages for which a claim was made, you have found
              that person or entity to be at fault. The plaintiff has the burden
              to prove the fault of Dr. Neblett. If the plaintiff fails to do so,
              you should find no fault on the part of Dr. Neblett. Dr. Neblett
              has the burden of proving that Jackson-Madison County General
              Hospital was at fault. If he fails to do so, you should find no
              fault on the part of Jackson-Madison County General Hospital.
              If you find more than one person or entity to be at fault, you
              must then determine the percentage of fault chargeable to each
              of them.

       From these instructions and the verdict form, we cannot find that the trial court erred.
The legal issues are fairly defined. There are no inconsistencies between the verdict form
and the instructions. The trial court clearly defined legal cause and instructed the jury that
more than one person or entity may be the cause of the injury or damages. The verdict form
asks whether Dr. Neblett’s deviation from the standard of care was “a legal cause.”
(emphasis added). It does not indicate, especially in light of the jury instructions, that Dr.
Neblett had to be the sole cause. Accordingly, we do not find that the trial court erred in its

                                              -18-
use of the term “legal cause” on the verdict form.

                               IV. Powerpoint Presentations

       Finally, Ms. Stanfield contends that the trial court erred in allowing Dr. Neblett’s
counsel to use a powerpoint presentation during opening and closing statements. As to the
opening statement, Ms. Stanfield argues that she was prejudiced because Dr. Neblett’s
counsel was allowed to display evidence, not yet admitted, during opening statements. In
regard to the closing arguments, Ms. Stanfield argues that the trial court erred in allowing Dr.
Neblett’s counsel to display portions of a purported trial transcript to the jury while making
closing arguments. We will address each of these issues separately.

       Opening statements “are intended merely to inform the trial judge and jury, in a
general way, of the nature of the case and to outline, generally, the facts each party intends
to prove.” Harris v. Baptist Memorial Hospital , 574 S.W.2d 730, 732 (Tenn. 1978). “Trial
courts have wide discretion in controlling arguments of counsel, including opening
statements....” State v. Johnson, No. W2004-00464-CCA-R3-CD, 2005 WL 645165, *14
(Tenn. Crim. App. March 15, 2005)(citing State v. Sutton, 562 S.W.2d 820, 823 (Tenn.
1978)). Accordingly, this Court reviews the trial court’s decisions on arguments under an
abuse of discretion standard. Id. “A trial court should provide both parties the opportunity
to present their case and the facts upon which they intend to rely, so long as those facts are
deemed likely to be supported by admissible evidence. Id. (citing State v. Stout, 46 S.W.3d
689, 713 (Tenn. 2001)).

        Ms. Stanfield argues, in part, that she was prejudiced because the trial court had
previously ruled that the parties would not be allowed to use a powerpoint presentation in
opening arguments. We have reviewed the transcript of the pretrial conference and disagree.
First, there is nothing in the order from the pretrial hearing which addresses the issue of
powerpoint presentations. During the conference, counsel for Ms. Stanfield asked about the
use of powerpoint, explaining that another trial judge had not allowed him to use a
powerpoint presentation unless everything shown had already been admitted into evidence.
After hearing this, the trial court stated that he agreed with the other judge and would not
allow it unless the parties agreed to it. In response to a question from the trial court, counsel
for Dr. Neblett stated that she intended to use a powerpoint presentation during her opening,
but would not put on any evidence that she would not use in the case. The trial court asked
the parties to exchange information and stated that, if there was not an agreement, he would
consider the issue prior to the trial beginning. The trial court in no way held that powerpoint
presentations would not be allowed. Instead the trial court simply held that the use of
evidence not already admitted into evidence would need to be agreed upon by the parties or
pre-approved by the court. Moreover, based upon counsel’s statements, Ms. Stanfield’s

                                              -19-
counsel should have been fully aware that Dr. Neblett’s counsel planned to use a powerpoint
presentation during opening statements. Further, prior to opening arguments, the record
indicates that counsel for Ms. Stanfield was provided with an approximate twenty minute
recess to review the slides. No specific objection was made as to any of the material
contained in the presentation.

         Ms. Stanfield also contends that she was prejudiced because the powerpoint
presentation contained documents not admitted into evidence. We find this argument to be
disingenuous. While we do not have a copy of the presentation made, which would certainly
be helpful, it appears from the record that the only exhibits presented during the opening
statements were the medical records of Ms. Greene and possibly Dr. Neblett’s curriculum
vitae. During the pretrial conference, counsel for Ms. Stanfield himself asked for an agreed
order stipulating to the medical records so that the parties could work from the same exhibit.
Counsel for Dr. Neblett agreed to this stipulation. Moreover, the first action by counsel for
Ms. Stanfield, upon beginning the presentation of the evidence, was to introduce the
stipulated records into evidence, stating that it was by the agreement of the parties. While
at the time of opening statements, the records had not been formally admitted into evidence,
they had already been stipulated to on the record at the request of Ms. Stanfield’s counsel.
At no point during the proceedings was the admissibility of the medical records questioned.
Dr. Neblett’s curriculum vitae appears in the record as an exhibit and he testified as to his
background and training. Ms. Stanfield has neither cited to, nor have we found, any place
in the record where Ms. Stanfield objected to this exhibit or Dr. Neblett’s testimony.
Consequently, we do not find that the trial court abused its discretion in allowing Dr.
Neblett’s counsel to use a powerpoint presentation, as previously disclosed, to present
stipulated and properly admissible evidence to the jury during her opening statement.

        As to closing arguments, Ms. Stanfield contends that the trial court erred in allowing
Dr. Neblett’s counsel to present portions of the trial transcript to the jury on a projection
screen during closing arguments. During closing arguments, counsel for Dr. Neblett
presented portions of the trial transcript, as prepared by the court reporter but not yet
certified, on a screen as part of her argument. Counsel for Ms. Stanfield objected to this
prior to the use of the transcript. The trial court overruled the objection and allowed counsel
for Dr. Neblett to proceed.

      “Closing argument is a crucial component of any jury trial.” McCrory v. Tribble, No.
W2009-00792-COA-R3-CV, 2010 WL 1610857, * 6 (Tenn. Ct. App. April 22, 2010).
Closing arguments allow counsel to present their theory of the case and to point out strengths
and weaknesses in the evidence. “[C]ounsel is generally given wide latitude during closing
argument, and the trial court is granted wide discretion in controlling closing arguments.”
Anderson v. State, No. E2008-00439-CCA-R3-PC, 2009 WL 2474673, *6 (Tenn. Crim App.

                                             -20-
April 13, 2009). As with all other arguments by counsel, this Court reviews the trial court’s
decisions on closing arguments under an abuse of discretion standard. Perkins v. Sadler, 826
S.W.2d 439, 442 (Tenn. Ct. App. 1991).

        Ms. Stanfield contends that counsel should not be allowed to display unauthenticated
portions of the trial transcript to the jury during closing arguments. She has not provided this
Court, nor have we found, any authority to support her position. Ms. Stanfield argues that
a party is prohibited from using otherwise inadmissible evidence during a closing argument.
She is correct. However, there is no indication in the record that the testimony presented by
Dr. Neblett’s counsel was inadmissible testimony. Ms. Stanfield also relies on Godbee v.
Dimick, 213 S.W.3d 865, 875 (Tenn. Ct. App. 2006), where this Court held that it would be
improper to allow written transcripts to be taken into the jury room. We agree that it would
be improper for the jury to take the trial transcript into the jury room. However, there is no
indication that was done in this case.

         It is well established that there is nothing wrong with reminding the jury of the
testimony of various witnesses in closing argument. Perkins v. Sadler, 826 S.W.2d at 442.
“[C]ertainly in closing argument one can properly utilize a summation of trial testimony, and
it should not be improper for this to be done in a question answer form.” Id. This is exactly
what counsel for Dr. Neblett was attempting to accomplish. She displayed portions of the
trial transcript to the jury in order to remind them of the testimony given. She chose portions
of the testimony to emphasize the strengths of Dr. Neblett’s theory of the case, and the
weaknesses of Ms. Stanfield’s theory. Counsel for Ms. Stanfield similarly reminded the jury
of certain portions of the testimony given in his closing argument and rebuttal for the same
purpose. He, however, chose not to display the portions of the testimony that he viewed as
important to his case and argument. We have found no authority to indicate that counsel
should not be able to display portions of the transcript to the jury during closing arguments.
In fact, Tennessee Code Annotated § 20-9-303 provides:

              In the trial of any civil suit, counsel for either party shall be
              permitted to use a blackboard, model or similar device, also any
              picture, plat or exhibit introduced in evidence, in connection
              with counsel’s argument to the jury for the purposes of
              illustrating the counsel’s contentions with respect to the issues
              that are to be decided by the jury, provided, that counsel shall
              not, in writing, present any argument that could not be properly
              made orally.

Counsel for Dr. Neblett was acting within the provisions of this statute. She displayed
portions of the trial transcript in order to make the same arguments she would have been

                                              -21-
allowed to make orally. Consequently, we do not find that the trial court erred in allowing
counsel to display portions of the trial transcript during closing arguments.

        Also in regard to closing arguments, Ms. Stanfield argues that there is no way to know
whether the transcript shown was accurate as the transcript had not yet been authenticated
or certified by the court reporter. We note that the record does not contain a copy of what
was displayed to the jury. We have only the transcript of the closing arguments. From our
review of the transcript, we cannot determine what was displayed as opposed to what was
simply stated by Dr. Neblett’s counsel. Both sides concede that what was displayed was
obtained directly from the court reporter. Moreover, counsel for Ms. Stanfield was present
when portions of the transcript were displayed to the jury. At no point did he object to what
was being displayed or indicate on the record that he believed the transcript was inaccurate.
Further, Rule 6 of the Court of Appeals requires Ms. Stanfield to provide citations to the
record as to where an alleged prejudice is recorded. Ms. Stanfield’s brief provides no such
citations to support her argument that the transcript shown was inaccurate or that she was
prejudiced because the transcript had not yet been certified. Accordingly, we cannot find that
she was prejudiced by Dr. Neblett’s use of portions of the transcript during his counsel’s
closing argument.

        Also in regard to the display of the transcript, it appears that Ms. Stanfield objects
because the testimony displayed was taken out of context. As stated above, closing
arguments are a tool used by counsel to summarize their theory of the case, to remind the jury
of the evidence supporting their theory, and also to point out weaknesses in the opposing
counsel’s argument. Often when doing so, counsel will remind the jury of a portion of a
witness’ testimony that favors their case and not point out testimony that favors the opposing
party. Opposing counsel has the opportunity in his or her closing argument or rebuttal to
point out testimony that was not mentioned and make his or her argument accordingly. The
fact that the testimony was displayed instead of merely read or paraphrased does not change
what counsel is allowed to state in closing arguments. As noted by the trial court, any
argument that the testimony was being taken out of context could have properly been
addressed by counsel in rebuttal. This is the same manner in which counsel could have
addressed Dr. Neblett’s argument, had his argument not been displayed, but instead made
completely orally. Therefore, we do not find that the trial court abused its discretion in
allowing counsel to display portions of the trial transcript, as prepared by the court reporter,
to the jury during closing arguments.

                                       V. Conclusion

        For the foregoing reasons, we affirm all aspects of the trial court’s judgment. Costs
of this appeal are taxed against the Appellant, Teresa Lynn Stanfield, and her surety.

                                              -22-
       ___________________________________
       J. STEVEN STAFFORD, J.




-23-